Title: To George Washington from Captain Richard Dodge, 22 July 1775
From: Dodge, Richard
To: Washington, George



Sir
Chelsea [Mass.] July the 22 1775

thes are the Remarcks tackin on Sd Day from four to 6 Saw noth[i]ng From 6 to 8 Saw tow Brigs Bound out and tow B[o]tes from the Casel to Boston—from 8 to 10 Saw 10 Botes Loded wit⟨h⟩ armed men from Boston to Chals.—from 10 to 12 Saw 18 Botes Pasing and Repasing Loded—one transport Bound out—from 12 to 2 Saw 19 Botes from Boston to Chals. full of men—12 from Chalston to Boston ful of men—from 2 to 4 Saw one Schoner Coming in apeard to have a Nomber of men—9 Botes from Chaleston to Boston—from Boston to Chals. 23 Botes Loded with men and Horses—from 4 to 6 Saw 8 Botes from Boston to Chals. Loded with men one tranesport went and Sterd East—Sir I ame your Houmble Servent at command

Richd Dodge Capt.

